Title: To Thomas Jefferson from Samuel Hanson, 3 October 1804
From: Hanson, Samuel
To: Jefferson, Thomas


               
                  Sir,
                  Navy-Yard, 3d. Octr. 1804
               
               The Secretary of the Navy informs me that you had the goodness to offer me the place of Commissioner of Loans for the State of Maryland. Having reason, from the small Experiment I have made, to hope that my present Employment will be more profitable than the other, I beg leave to decline it, with due acknowledgements for the offer.
               with great respect, I am Sir Your most obedt.
               
                  S Hanson of Saml.
               
            